United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                December 19, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-11398
                           Summary Calendar


                          MARK ANTHONY JONES,

                            Plaintiff-Appellant,

                                versus

                     LYDIA HUDNELL; WILLIAM MABRY,

                           Defendants-Appellees.

                       --------------------
          Appeals from the United States District Court
                for the Northern District of Texas
                       USDC No. 2:05-CV-285
                       --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Mark Anthony Jones, Texas prisoner # 515060, proceeding pro se

and in forma pauperis, appeals the district court’s dismissal of

his 42 U.S.C. § 1983 complaint for failure to state a claim.        Jones

raised various claims for relief based on the defendants’ roles in

refusing to allow him to bring his personal property on a prison

transport bus.    We review the district court’s dismissal de novo.

See Velasquez v. Woods, 329 F.3d 420, 421 (5th Cir. 2003).

     Jones alleged that the defendants’ action resulted in a denial

of access to the courts; Jones has failed to adequately brief this

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                     No. 05-11398
                                          -2-

issue on appeal.      Brinkmann v. Dallas County Deputy Sheriff Abner,

813 F.2d 744, 748 (5th Cir. 1987); Yohey v. Collins, 985 F.2d 222,

225 (5th Cir. 1993).          Jones also argues that the defendants are not

entitled to qualified immunity.              We do not consider this argument;

the district court did not dismiss the complaint based on qualified

immunity.

      Jones    asserts     that      the     defendants’       actions       constituted

retaliation.    Because Jones cannot show that the allegedly adverse

act constituted more than a de minimis injury, he has failed to

state a valid retaliation claim.                 Morris v. Powell, 449 F.3d 682,

685-86 (5th Cir. 2006), petition for cert. filed (Sep. 18, 2006)

(No. 06-6798).

      Jones    asserts        that     the       defendants     were        deliberately

indifferent to his medical limitations, which restricted the amount

of weight that he could safely carry.                  Jones, however, concedes

that after he complained to prison officials, the number of items

he   was   required      to    carry       was    reduced     due   to      his   medical

limitations.       Jones       has    not    stated    a    claim      of    deliberate

indifference.     See Harris v. Hegmann, 198 F.3d 153, 156 (5th Cir.

1999).

      Jones asserts that the defendants violated prison policies

that allowed prisoners to carry one bag of personal property onto

the transport bus.            A violation of prison regulations, without

more, does not give rise to a federal constitutional violation.

Hernandez v. Estelle, 788 F.2d 1154, 1158 (5th Cir. 1986).                         Jones
                                  No. 05-11398
                                       -3-

also asserts that he was the victim of “disparate treatment.”

Jones has not shown that he was intentionally treated differently,

without a rational basis for the distinction, from similarly

situated inmates.       Village of Willowbrook v. Olech, 528 U.S. 562,

564 (2000).

     Jones raised several state law claims, which the district

court declined to consider.          Bass v. Parkwood Hosp., 180 F.3d 234,

246 (5th Cir. 1999).            The district court did not abuse its

discretion in dismissing the state law claims without prejudice.

Batiste v. Island Records, Inc., 179 F.3d 217, 226 (5th Cir. 1999);

28 U.S.C. § 1367(c)(3).

     Jones’s appeal lacks arguable merit and is dismissed as

frivolous.      See 5TH CIR. R. 42.2; Howard v. King, 707 F.2d 215,

219-20 (5th Cir. 1983).           The district court’s dismissal of the

§ 1983 suit and this dismissal count as two strikes for purposes of

28 U.S.C. § 1915(g).        See Adepegba v. Hammons, 103 F.3d 383, 388

(5th Cir. 1996).       Jones is cautioned that if he accumulates three

strikes under § 1915(g), he will not be able to proceed in forma

pauperis   in    any    civil     action   or   appeal   filed    while     he   is

incarcerated     or    detained    in   any   facility   unless   he   is   under

imminent danger of serious physical injury.              See § 1915(g).

     APPEAL DISMISSED; SANCTION WARNING ISSUED.